DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 10, 12 -21, 23 – 25 and 27 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Cicotte on July 19, 2021.
The application has been amended as follows: 
Claim 1, line 16, before “length”, delete “the” and insert “a” – to recite “a length of the at least one arm”
Claim 1, line 16, before “length”, delete “the” and insert “a” – to recite “a length of the at least one arm”
Claim 4, line 4, after ‘has” and before “pendulum motion”, delete “a” and insert “the”
Claim 7, line 4, after ‘whereby” and before “position”, delete “the” and insert “a”
Claim 8, line 4, after ‘whereby” and before “position”, delete “the” and insert “a”
Claim 8, line 4, after ‘whereby” and before “position”, delete “the” and insert “a”
Claim 9, line 2, after ‘the base of the” and before “frame”, delete “rectangular”
Claim 9, line 6, after ‘the” and before “ways”, insert “the grinding wheel and headstock carriage”
Claim 12, line 8, after “forth in” and before “controlled manner”, delete “a” and insert “the”
Claim 12, line 10, after “machined at”, delete “the” and insert “a”
Claim 13, line 8, after “determined by” and before “length”, delete “the” and insert “a”
Claim 16, line 4, after ‘has” and before “pendulum motion”, delete “a” and insert “the”
Claim 18, line 3, after ‘along” and before “length”, delete “the” and insert “a”
Claim 18, line 4, after ‘whereby” and before “position”, delete “the” and insert “a”
Claim 19, line 2, after ‘along” and before “length”, delete “the” and insert “a”
Claim 19, line 3, after ‘whereby” and before “position”, delete “the” and insert “a”
Claim 20, line 2, after ‘at” and before “base”, delete “the” and insert “a”
Claim 20, line 6, after ‘the” and before “ways”, insert “the grinding wheel and headstock carriage”
Claim 23, line 6, after “parallel to” and before “horizontal beam”, delete “the” and insert “a”
Claim 23, line 8, after “in” and before “controlled”, delete “a” and insert “the”
Claim 23, line 8, after “workpiece at” and before “same time”, delete “the” and insert “a”
Claim 24 
Page 10, line 19, after “supported by the” and before “beam”, delete “overhead” and insert “horizontal”
Page 10, line 21 of Claim 24 – after “horizontal beam and before “.””, insert “wherein the at least one arm and the grinding wheel comprises a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly; wherein the pivot drive rocks the at least one arm and the grinding wheel back and forth in a controlled manner about the pivot axis, whereby the at least one arm and the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position; wherein the pivot drive rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow the non-circular path of the first workpiece surface as the workpiece is rotated about its elongated axis” 
Claim 25, line 3, after “monitors” and before “angular position” delete “the” and insert “an”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated May 5, 2021 in regards to Player et al. (U.S. Patent No. 1,843,301) in view of Moll (CH 667 417 A5) are found to be persuasive; therefore there rejection presented in the Non-Final Office Action dated March 22, 2021 has been withdrawn, and after further consideration, claims 1, 13 and 24 are allowable. 
Although Player, in view of Moll teaches a high efficiency grinding machine wherein the pivot drive rocks at least one arm in a back and forth motion, the reference alone or in combination with Moll does not teach, suggest or make obvious a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly; the pivot drive rocks the at least one arm and the grinding wheel back and forth in a controlled manner about the pivot axis, whereby the at least one arm and the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position; wherein the pivot drive rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow the non-circular path of the first workpiece surface as the workpiece is rotated about its elongated axis as required by claims 1, 13 and 24 and further  wherein the pendulum motion of the pendulum assembly at the natural oscillation frequency creates a pendulum gain as required by claims 1 and 13.
Claims 2 – 10, 12, 14 – 21, 23, 25 and 27 are allowable as being dependents of allowed claims 1, 13 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723